      Case 3:21-cv-00018-LPR-JTR Document 3 Filed 01/25/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

LEAH BROOKS                                                 PLAINTIFF
ADC #716638, Jail #868043

V.                          No. 3:21CV00018-LPR-JTR

KEITH BOWERS, Administrator, Craighead
County Detention Center; CRAIGHEAD
COUNTY DETENTION CENTER                                     DEFENDANTS


                   INITIAL ORDER FOR PRO SE PRISONERS

       You and two other prisoners1 in the Craighead County Detention Center have
filed a single civil rights complaint that was severed into three separate lawsuits.
This is the case number for your lawsuit. You are proceeding pro se, which means,
without a lawyer. Nevertheless, there are rules and procedures that you must follow
in order to proceed with your lawsuit.

       First: Follow All Court Rules. You must comply with the Federal Rules of
Civil Procedure as well as Local Rules for the Eastern District of Arkansas. In
particular, Local Rule 5.5(c)(2) provides that:

             It is the duty of any party not represented by counsel to promptly
      notify the Clerk and the other parties to the proceedings of any change
      in his or her address, to monitor the progress of the case, and to
      prosecute or defend the action diligently. A party appearing for
      himself/herself must sign his/her pleadings and state his/her address,
      zip code, and telephone number. If any communication from the Court
      to a pro se plaintiff is not responded to within thirty (30) days, the case
      may be dismissed without prejudice. Any party proceeding pro se must
      be expected to be familiar with and follow the Federal Rules of Civil
      Procedure.



      1
          Hilary Deen Goodwin; Amanda McBroome
        Case 3:21-cv-00018-LPR-JTR Document 3 Filed 01/25/21 Page 2 of 4




      Second: The Three Strikes Rule. The Prison Litigation Reform Act, 28
U.S.C. § 1915(g), provides that:

             In no event shall a prisoner bring a civil action or appeal a
       judgment in a civil action or proceeding under this section if the
       prisoner has, on 3 or more prior occasions, while incarcerated or
       detained in any facility, brought an action or appeal in a court of the
       United States that was dismissed on the grounds that it is frivolous,
       malicious, or fails to state a claim upon which relief may be granted,
       unless the prisoner is under imminent danger of serious physical injury.

       Third: Service of Defendants. It is your responsibility to identify all
Defendants, including “John/Jane Doe” Defendants. The Court will order service on
all properly identified Defendants if it determines that service is appropriate after
screening your claims as required by 28 U.S.C. § 1915A.2 However, you are
responsible for providing sufficient identifying information and valid service
addresses for each of them. Any Defendant who is not served within 90 days may
be dismissed, without prejudice, from the lawsuit. Service is not appropriate at
this time.

      Fourth: No Right to Appointed Counsel. This is a civil case. Unlike
criminal cases, there is no right to have an appointed lawyer in a civil case. If your
case proceeds to a jury trial, however, a lawyer will be appointed to assist you.

      Fifth: Do Not File Discovery. Discovery requests (such as interrogatories
and requests for production of documents) and responses to discovery requests
cannot be filed with the Court. Instead, you must mail discovery requests and
responses directly to counsel for the Defendant. See Fed. R. Civ. P. 5(d). Do not mail
discovery requests to Defendants' counsel until after he or she has filed an Answer
or Motion to Dismiss.

        Sixth: Do Not Send Documents to the Court, Except in Two Situations.
You may send documents or other evidence to the Court only if: (1) it is attached to
a Motion for Summary Judgment, or a Response thereto; or (2) the Court orders you
to file documents or other evidence.

       2
         The Prison Litigation Reform Act requires federal courts to screen prisoner complaints,
and to dismiss any claims that: (a) are legally frivolous or malicious; (b) fail to state a claim upon
which relief may be granted; or (c) seek monetary relief from a defendant who is immune from
such relief. 28 U.S.C. § 1915A(a) & (b).
                                                  2
       Case 3:21-cv-00018-LPR-JTR Document 3 Filed 01/25/21 Page 3 of 4




      Seventh: Witnesses. If your case is set for trial, as your trial date approaches,
you will be asked to provide a witness list. After reviewing your witness list, the
Court will subpoena the necessary witnesses.

        Eighth: Filing Fee. Every civil case filed by a prisoner requires the plaintiff
to pay a filing fee. 28 U.S.C. § 1915. A $402 filing and administrative fee must be
paid at the beginning of the lawsuit unless the plaintiff cannot afford to pay the entire
fee at once. If you cannot afford to pay the filing fee in a lump sum, you may file a
motion to proceed in forma pauperis (“IFP motion”). If you are granted IFP status,
the filing fee is $350, which will be collected in installments from your institutional
account. Importantly, even if your lawsuit is later dismissed, the Court will continue
to collect the filing fee until it has received the full amount of $350 from your
institutional account.

        You filed a joint IFP motion with other plaintiffs, which is insufficient. Doc.
1. You must file your own IFP motion. Additionally, you did not provide the Court
with: (1) a certificate, completed by an authorized official at the Craighead County
Detention Center, showing the amount in your inmate account; or (2) an inmate
calculation sheet, completed by an authorized official at the Craighead County
Detention Center, specifying the average monthly deposits and average monthly
balances in your inmate account. The Court must have this information to: (1)
determine whether you are entitled to proceed in forma pauperis; and (2) assess an
initial partial filing fee. See 28 U.S.C. § 1915(b)(1) (providing that the initial partial
filing fee must be 20% of the greater of the average monthly deposits to the
prisoner’s account or the average monthly balance in the prisoner’s account).
Accordingly, your IFP Motion (Doc. 1) is DENIED, without prejudice.

       The Clerk is directed to send you another IFP application (AO 240), an inmate
account calculation sheet, and a certificate of your inmate account, along with a copy
of this Order. You must: (1) complete and sign the IFP application; (2) have an
authorized jail/prison official complete and sign the institutional account
certificate and calculation sheet; and (3) return all forms to the Clerk on or
before February 25, 2021. If you do not do so, your case will be dismissed without
prejudice.

     Craighead County Detention Center officials are directed to assist you in
completing the necessary forms.



                                            3
      Case 3:21-cv-00018-LPR-JTR Document 3 Filed 01/25/21 Page 4 of 4




      Ninth: Screening. After the filing fee issue is resolved, the Court will screen
your Complaint, determine whether service is appropriate, and, if necessary, direct
Defendants to respond.


      IT IS SO ORDERED this 25th day of January, 2021.


                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                         4
